Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 10-18, and 20 are pending.  Claims 9 and 19 have been canceled.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being obvious over Torres Rivera et al (US 2018/0110688); Johnson et al (US 10,888,505); Thompson et al (US 10,842,720); or Torres Rivera et al (US 10,799,434); all in view of Fowler et al 
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, they constitute prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Johnson et al teach hair care compositions that deliver dosages of foam when actuated via a mechanical or aerosol dispenser. The compositions contain from 10% to 40% by weight of one or more anionic surfactants, wherein said surfactants include alkyl ethoxylated sulfates, etc.  See column 4, lines 20-69.  Additionally, the hair care compositions contain from about 1% to about 15% by weight of one or more cosurfactants such as amphoteric surfactants, zwitterionic surfactants, etc.  See column 7, line 1 to column 8, line 65.  The composition contains a cationic polymer in amounts from 0.01% to about 1% by weight.  See column 14, lines 45-69.  The compositions 
Johnson et al, ‘688, Thompson et al, or ‘434 do not teach, with sufficient specificity a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an average alkyl chain length of about 10 to about 11 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an average alkyl chain length of about 10 to about 11 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Johnson et al, ‘688, Thompson et al, or ‘434 suggest a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an average alkyl chain length of about 10 to about 11 and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/030393).
Suitable anionic surfactants include ethoxylated undecyl sulfates, etc.  See paras. 32-40.  Additional surfactants include lauramidopropyl betaine, etc., which may be present in amounts from 0.25% to about 15% by weight.  See paras. 40-48.  Cationic polymers may also be used in the compositions in amounts from 0.05% to 1% by weight.  See paras. 60-68.  Silicone conditioning agents may be used in the compositions and include those that art particulate having a particle sizes from 0.1 microns to 60 microns. See para. 181-183.  The hair care composition may be provided in an aerosol dispenser which is the same as recited by the instant claims.  See paras. 198-202.  The hair care composition has a viscosity of from about 1 cps to 2000 cps. See paras. 147-152.  Suitable propellants include trans-1,3,3,3-tetrafluoropropene. See paras.165-168.
Chang do not teach, with sufficient specificity a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an average alkyl chain length of about 10 to about 11 and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an average alkyl chain length of about 10 to about 11 and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Chang et al .  
Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/053931 in view of Smith (US 2012/0291911).
‘931 teaches cleaning compositions containing undecyl sulfates and/or ethoxylated undecyl sulates.  The composition may be a personal care composition or shampoo.   The compositions may have a viscosity of from about 10 cps to 3000 cps.  The compositions may produce a stable, fast lather or foam.  The compositions contain from about 3 wt% to about 40wt% of an undecyl or ethoxylated undecyl sulfate compounds wherein ‘931 exemplifies compositions containing undececyl sulfate containing 1 mole of ethylene oxide, etc.  See pages 5-8 and 36.  Additionally, cosurfactants may be used in amounts from 0.5% to 10% by weight and include lauryl amidopropyl betaine, cocoamidopropyl betaine, etc.  See page 8.  Additionally, the composition can contain a wide variety of other ingredients such as cationic polymers, etc.  See pages 14 and 15.  The composition may contain anti-dandruff particles in amounts from 0.01% to 5% by weight.  See pages 19 and 20.  The application of the compositions may occur through a variety of means, non-limiting examples of which include using a delivery enhancement device (understood to include any device that increases the amount of composition and/or active ingredient applied to an/or into the keratinous tissue relative to the amount of active ingredient that is delivered without using the device).  

Smith teaches a method of manufacturing an aerosol dispenser.  The method comprises making part of the dispenser having an outer container at a first location, and sealing that container.  The sealed container may be charged with propellant.  See Abstract.  Selective actuation of the valve assembly allows the user to dispense a desired quantity of the product and suitable products include shave cream, shave foam, body washes, cleansers, etc.  See para. 33.  A collapsible bag and dip tube are also included.  See paras. 35-40.  Preferred propellants include trans-1,3,3,3-tetrafluoroprop-1-ene, etc.  See para. 56.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to package the composition as taught by ‘931 in the specific dispenser as recited by the instant claims, with a reasonable expectation of success, because Smith teaches the use of the specific dispenser as recited by the instant claims including a container, actuator, a valve, a dip tupe, etc., to package a similar composition and further, ‘931 teaches the use of various dispersers to deliver the composition in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a dispenser containing a composition comprising an anionic surfactant having a degree of ethoxylation from 1 to 2 and an . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 14, 2021